17-602
     Shen v. Barr
                                                                                  BIA
                                                                            Loprest, IJ
                                                                          A098 603 482
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   XUEHUA SHEN, AKA CHOI SUL MAE,
14            Petitioner,
15
16                  v.                                           17-602
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Xuehua Shen, Pro Se, Flushing,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Keith I.
28                                    McManus, Assistant Director; Juria
29                                    L. Jones, Trial Attorney, Office
30                                    of Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED in part, and DISMISSED in part.

5         Petitioner Xuehua Shen seeks review of a February 15,

6    2017, decision of the BIA affirming a May 23, 2016, decision

7    of an Immigration Judge (“IJ”) denying Shen’s application for

8    asylum,    withholding    of   removal,            and   relief   under   the

9    Convention Against Torture (“CAT”).                In re Xuehua Shen, No.

10   A 098 603 482 (B.I.A. Feb. 15, 2017), aff’g No. A 098 603 482

11   (Immig. Ct. N.Y. City May 23, 2016).                We assume the parties’

12   familiarity with the underlying facts and procedural history

13   in this case.

14        Under the circumstances of this case, we have reviewed

15   both the IJ’s and BIA’s decisions.                  Wangchuck v. Dep’t of

16   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                    We review

17   the agency’s factual findings for substantial evidence and

18   its legal conclusions de novo.           Y.C. v. Holder, 741 F.3d 324,

19   332 (2d Cir. 2013).

20        Shen alleged a fear of persecution in China on account

21   of   her    political     activities          in     the   United     States,

22   specifically    her     attendance       at    demonstrations       and   two

23   articles she posted on the internet.                 She had the burden of
                                          2
 1   proving a well-founded fear of persecution on account of her

 2   political activism, which required her to establish that her

 3   fear    was   objectively     reasonable.        See    8   U.S.C.   §§

 4   1101(a)(42), 1158(b)(1)(B)(i); Ramsameachire v. Ashcroft, 357

 5 F.3d 169, 178 (2d Cir. 2004); see also Jian Xing Huang v.

 6   U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

 7   of solid support in the record,” an asylum applicant’s fear

 8   of persecution is “speculative at best.”).             Shen could meet

 9   her burden by establishing either “a reasonable possibility

10   . . . she would be singled out individually for persecution”

11   or “a pattern or practice . . . of persecution of a group of

12   persons similarly situated to [her] on account of . . .

13   political opinion.”     8 C.F.R. § 1208.13(b)(2)(iii); see also

14   Y.C., 741 F.3d at 332.      Because Shen’s claim was based solely

15   on her activities in the United States, she had to show a

16   “reasonable possibility” that Chinese authorities were aware

17   or   likely   to   become   aware   of   her   political    activities.

18   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

19   We find no error in the agency’s determination that Shen

20   failed to meet her burden.

21          The agency reasonably declined to credit Shen’s testimony

22   about a phone call her mother allegedly received from a

23   Chinese official warning Shen to “be quiet.”           First, Shen had
                                         3
 1   no first-hand knowledge about the warning, and her mother was

 2   an interested witness not subject to cross-examination.                  See

 3   Y.C., 741 F.3d at 334 (upholding agency’s determination to

 4   give “very little evidentiary weight” to unsworn letter from

 5   petitioner’s    husband).     Second,      Shen   testified      that    her

 6   mother sent her a letter containing this information, but she

 7   did not produce the letter.         See Chuilu Liu v. Holder, 575

 8 F.3d 193, 198 n.6 (2d Cir. 2009) (“[A] failure to corroborate

9    can suffice, without more, to support a finding that an alien

10   has not met h[er] burden of proof.”).

11       Absent     this   warning,    Shen’s    only    evidence      of    the

12   government’s    awareness   was    her   speculation      that    Chinese

13   authorities must be aware of her activities because they were

14   public.    That speculation is insufficient to satisfy her

15   burden of proof.        See Y.C., 741 F.3d at 333–34, 336–37

16   (explaining that published internet article and photographs

17   documenting    petitioner’s      participation      in   protests       were

18   insufficient evidence of awareness, even where there was

19   evidence   that   the    Chinese       government    monitors      online

20   postings); see also Jian Xing Huang, 421 F.3d at 129.                    Nor

21   did the agency err in concluding that Shen failed to show a

22   pattern or practice of persecution of similarly situated pro-

23   democracy activists: Shen testified that she was a low-level
                                        4
 1   member of a pro-democracy organization in the United States,

 2   and her country conditions evidence established only that the

 3   Chinese government has detained and imprisoned high-profile

 4   political    dissidents        whose       political    activism       occurred

 5   principally in China.          In sum, there was nothing in the record

 6   that    established     that    low-level      activists    in    the    United

 7   States, like Shen, face persecution in China.                   See Y.C., 741
8 F.3d at 334–35 (holding that persecution of high-profile

 9   activist who headed two organizations was not evidence that

10   an individual who participated in demonstrations in United

11   States and published a single article would be persecuted).

12          Because   Shen    did    not    demonstrate       that    she    has   an

13   objectively reasonable well-founded fear of persecution, her

14   asylum claim fails. Ramsameachire, 357 F.3d at 178.                        Shen

15   was thus also unable to meet the higher standard required to

16   succeed on a claim for withholding of removal.                   See Lecaj v.

17   Holder, 616 F.3d 111, 119 (2d Cir. 2010).                   We dismiss the

18   petition as to Shen’s CAT claim because it is unexhausted.

19   See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

20          For the foregoing reasons, the petition for review is

21   DENIED in part, and DISMISSED in part.                 As we have completed

22   our review, any stay of removal that the Court previously

23   granted in this petition is VACATED, and any pending motion
                                            5
1   for a stay of removal in this petition is DISMISSED as moot.

2   Any pending request for oral argument in this petition is

3   DENIED in accordance with Federal Rule of Appellate Procedure

4   34(a)(2), and Second Circuit Local Rule 34.1(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                 6